687 N.W.2d 180 (2004)
David J. GANFIELD, Relator,
v.
CITY OF RICHFIELD, Self-Insured, Administered by Berkley Risk Administrators Company, and City of Apple Valley, Self-Insured, Administered by the League of Minnesota Cities Insurance Trust Workers' Compensation Plan, Respondents.
No. A04-1162.
Supreme Court of Minnesota.
September 29, 2004.
Considered and decided by the court en banc.

O R D E R
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed May 24, 2004, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
BY THE COURT
  /s/ Alan C. Page
  Associate Justice